DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s amendment which was filed on 03/05/2021 and has been entered. Claims 1, 10, 14 and 15 have been amended. Claim 2 is cancelled. No claims have been added. Claims 1, 3-21 are pending in this application. 

Response to Arguments
Applicant's arguments regarding claims 1, 10 and 14 have been fully considered but they are not persuasive. 
Applicant argues Chishti et al. does not disclose “handling a telecommunications session in real-time”. Examiner respectfully disagrees. Chishti et al. discloses in para. [0049] if multiple agents are free, and one or more callers are incoming, the scores for all potential caller-agent pairs of the free agents and one or more callers are retrieved for making a routing decisions. It is noted that in a case where a caller and/or agent is not found in the look-up table the pattern matching algorithm may operate in real-time to compare potential caller-agent pairs. Therefore Chishti et al. does provide a method of implementing call handling in real-time as recited in the claims because caller-agent pairs can be calculated ahead of time as argued by Applicant or in real-time when pre-calculated data does not exist as disclosed above.
Claims 1, 10 and 14 have been similarly amended to recite in-part “determine a credit-related score for the telecommunications session based on depersonalized aggregated credit data associated with the address information”. Applicant submits the cited references do not teach or suggest the claims as amended. Examiner respectfully disagrees.

Additionally, regarding Applicant’s argument that the combination proposed by the Office Action requires the use of individual (i.e. personalized) credit risk scores to route calls, rather than depersonalized aggregated credit data, Examiner respectfully disagrees. The claim language merely states that “a credit related score” is determined using “depersonalized aggregated data”. There is no limitation limiting the use of individual data. Zarikian et al. discloses an adjusted score is obtained using macroeconomic data which corresponds to depersonalized aggregated data. Therefore the final adjusted score reads on the credit related score limitation as claimed.
Applicant’s arguments with respect to claim 6 has been considered but is moot in view of the newly applied rejection.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 5, 11 and 16 recite the limitation "the aggregated credit data" however “aggregated credit data” in the corresponding independent claims have been amended to recite “depersonalized aggregated credit data” therefore there is insufficient antecedent basis for this limitation in the claims. The limitation in claims 3, 5, 11 and 16 should be amended accordingly to avoid ambiguity.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 9-12, 14-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0051537 (“Chishti et al.”) in view of U.S. Publication No. 2010/0145847 (“Zarikian et al.”). 

Regarding claim 1, Chishti et al. discloses a system for handling a telecommunications session in real-time, the telecommunications session being initiated by a calling device and intended for a receiving network, the system comprising:

	receive the telecommunications session (fig. 1, central router 102 contact center router 104, [0026] The central router 102 reflects contact routing hardware and software designed to help route contacts among call centers 103. At the contact center level 103, a contact center router 104 will route a contact to an agent 105 with an individual telephone or other telecommunications equipment 105.);
	obtain address information associated with the calling device from one or more databases (fig. 4, task 401, determine at least one caller data for each caller of a set of callers; [0030] FIG. 3 routing engine 204 includes a main mapping engine 304, which receives caller data and agent data from databases 310 and 312. Routing engine 204 may make routing decisions based solely or in part on comparing various caller data and agent data, which may include, e.g., performance based data, demographic data, psychographic data, and other business-relevant data. [0034] demographic data includes zip code, therefore address information),
	determine a credit related score for the telecommunications session ([0010] determining a score for each possible caller-agent pair of the set of agents and the set of callers using the agent data and the caller data in a pattern matching algorithm; [0034] caller demographic data can comprise any of: gender, race, age, education, accent, income, nationality, ethnicity, area code, zip code, marital status, job status, and credit score);
	identify an appropriate unit of the receiving network based on the credit-related score and route the telecommunications session to the appropriate unit (fig. 4, task 403, determine a matching score for each caller-agent pairing; task 405, cause a caller to be routed to an agent based at least in part on score for possible caller-agent pairing).

However, financial profiling based on geographic location, is a well-known in the prior art. For example, Zarikian et al. discloses a method of calculating an adjusted credit risk score using macroeconomic risk score data to compensate an individual’s credit risk score. The macroeconomic risk score is determined using the process illustrated in Fig. 2 ([0049]) These one or more econometric factors are utilized as the independent attributes in the macroeconomic risk model used to calculate the macroeconomic risk score (depersonalized aggregated credit data). Additionally, the aggregated data is associated with individual’s address information. Factors may include credit data series aggregated at the level of geography or demographic segment such as number of open trades, average credit limit, or average credit card balance. Broadest reasonable interpretation of “address information” recited in the claim can include level of geography as disclosed by Zarikian et al. of zip code, MSA or census region ([0072]).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the adjusted credit risk score as described in Zarikian et al. as a call routing factor in Chishti et al. in place of the basic credit score because an advantage of developing such a model, as opposed to simply adjusting the individual's credit risk score by using a multiplicative factor, is that the factor is not applicable to all individuals because economic conditions, as well as current credit risk scores, can differ among levels of geography, e.g., can differ from state to state, city to city, and zip code to zip code. Thus, statistical modeling can account for this discrepancy. For example, in various embodiments, the macroeconomic risk score can be determined based on the macroeconomic risk score process (Zarikian, [0043]).

Regarding claim 10, Chishti et al. discloses a computer-implemented method for handling an incoming call, in real-time, the call being placed by a caller to an end user, the method comprising:
	intercepting the incoming call prior to the call reaching the end user (fig. 1, central router 102, [0026] The central router 102 reflects contact routing hardware and software designed to help route contacts among call centers 103. At the contact center level 103, a contact center router 104 will route a contact to an agent 105 with an individual telephone or other telecommunications equipment 105.); 
obtaining, from an address information database, address information associated with an origination phone number for the incoming call(fig. 4, task 401, determine at least one caller data for each caller of a set of callers; [0030] FIG. 3 routing engine 204 includes a main mapping engine 304, which receives caller data and agent data from databases 310 and 312. Routing engine 204 may make routing decisions based solely or in part on comparing various caller data and agent data, which may include, e.g., performance based data, demographic data, psychographic data, and other business-relevant data. [0034] demographic data includes zip code, therefore address information);
	retrieving, from a credit information database, depersonalized aggregated credit data that is associated with the address information; determining a caller profile for the incoming call based on the depersonalized aggregated credit data ([0010] determining a score for each possible caller-agent pair of the set of agents and the set of callers using the agent data and the caller data in a pattern matching algorithm; [0034] caller demographic data can comprise any of: gender, race, age, education, accent, income, nationality, ethnicity, area code, zip code, marital status, job status, and credit score); 
identifying an appropriate call-answering unit of the end user based on the caller profile; and routing the incoming call to the appropriate call-answering unit (fig. 4, task 403, determine a matching score for each caller-agent pairing; task 405, cause a caller to be routed to an agent based at least in part on score for possible caller-agent pairing).
	Chishti et al. discloses a credit related score (credit score) for routing the telecommunications session but does not explicitly specify the credit related score based on depersonalized aggregated credit data associated with the address information.
However, financial profiling based on geographic location, is a well-known in the prior art. For example, Zarikian et al. discloses a method of calculating an adjusted credit risk score using macroeconomic risk score data to compensate an individual’s credit risk score. The macroeconomic risk score is determined using the process illustrated in Fig. 2 ([0049]) These one or more econometric factors are utilized as the independent attributes in the macroeconomic risk model used to calculate the macroeconomic risk score (depersonalized aggregated credit data). Additionally, the aggregated data is associated with individual’s address information. Factors may include credit data series aggregated at the level of geography or demographic segment such as number of open trades, average credit limit, or average credit card balance. Broadest reasonable interpretation of “address information” recited in the claim can include level of geography as disclosed by Zarikian et al. of zip code, MSA or census region ([0072]).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the adjusted credit risk score as described in Zarikian et al. as a call routing factor in Chishti et al. in place of the basic credit score because an advantage of developing such a model, as opposed to simply adjusting the individual's credit risk score by using a multiplicative factor, is that the factor is not applicable to all individuals because economic conditions, as well as current credit risk scores, can differ among levels of geography, e.g., can differ from state to state, city to city, and zip code to zip code. Thus, statistical modeling can account for this discrepancy. For example, in various embodiments, the macroeconomic risk score can be determined based on the macroeconomic risk score process (Zarikian, [0043]).
	
Regarding claim 14, Chishti et al. discloses a system for handling an incoming call placed by a caller to an end user, the system comprising: 
	at least one memory; at least one processor in communication with the at least one memory;
	a call handling module stored on the at least one memory and comprising computer software instructions executable by the processor (fig. 2, system 200), 
	the call handling module configured to intercept the incoming call prior to the call reaching the end user (fig. 1, central router 102 and contact center router 104, [0026] The central router 102 reflects contact routing hardware and software designed to help route contacts among call centers 103. At the contact center level 103, a contact center router 104 will route a contact to an agent 105 with an individual telephone or other telecommunications equipment 105) and determine a depersonalized aggregated credit score for the incoming call that qualifies the call for at least one of a plurality of call-answering units associated with the end user ([0010] determining a score for each possible caller-agent pair of the set of agents and the set of callers using the agent data and the caller data in a pattern matching algorithm; [0034] caller demographic data can comprise any of: gender, race, age, education, accent, income, nationality, ethnicity, area code, zip code, marital status, job status, and credit score); and
	an address providing module stored on the at least one memory and comprising computer software instructions executable by the processor (fig. 3 mapping engine for routing callers based on pattern matching algorithms), the address providing module configured to obtain address information that is associated with an origination phone number of the incoming call (fig. 4, task 401, determine at least one caller data for each caller of a set of callers; [0030] FIG. 3 routing engine 204 includes a main mapping engine 304, which receives caller data and agent data from databases 310 and 312. Routing engine 204 may make routing decisions based solely or in part on comparing various caller data and agent data, which may include, e.g., performance based data, demographic data, psychographic data, and other business-relevant data. [0034] demographic data includes zip code, therefore address information), 
	wherein the call handling module is further configured to determine the depersonalized aggregated credit score based on the address information obtained by the address providing module, and based on said score, route the incoming call to the at least one of the plurality of call-answering units (fig. 4, task 403, determine a matching score for each caller-agent pairing; task 405, cause a caller to be routed to an agent based at least in part on score for possible caller-agent pairing).	Chishti et al. discloses a credit related score (credit score) for routing the telecommunications session but does not explicitly specify the credit related score based on depersonalized aggregated credit data associated with the address information.
However, financial profiling based on geographic location, is a well-known in the prior art. For example, Zarikian et al. discloses a method of calculating an adjusted credit risk score using macroeconomic risk score data to compensate an individual’s credit risk score. The macroeconomic risk score is determined using the process illustrated in Fig. 2 ([0049]) These one or more econometric factors are utilized as the independent attributes in the macroeconomic risk model used to calculate the macroeconomic risk score (depersonalized aggregated credit data). Additionally, the aggregated data is associated with individual’s address information. Factors may include credit data series aggregated at the level of geography or demographic segment such as number of open trades, average credit limit, or average credit card balance. Broadest reasonable interpretation of “address information” recited in the claim can include level of geography as disclosed by Zarikian et al. of zip code, MSA or census region ([0072]).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the adjusted credit risk score as described in Zarikian et al. as a call routing factor in Chishti et al. in place of the basic credit score because an advantage of developing such a model, as opposed to simply adjusting the individual's credit risk score by using a multiplicative factor, is that the factor is not applicable to all individuals because economic conditions, as well as current credit risk scores, can differ among levels of geography, e.g., can differ from state to state, city to city, and zip code to zip code. Thus, statistical modeling can account for this discrepancy. For example, in various embodiments, the macroeconomic risk score can be determined based on the macroeconomic risk score process (Zarikian, [0043]).

Regarding claim 15, Chishti et al. in view of Zarikian et al. discloses the system of claim 14, further comprising a credit information database for storing the depersonalized aggregated credit data associated with the address information (Chishti, fig. 3, caller data 310), the call handling module determining the depersonalized aggregated credit score for the incoming call based on said depersonalized aggregated credit data (Zarikian, [0045] In addition, the sample of consumer credit data can be obtained from various sources such as any of the credit reporting agencies that make up a part of the credit bureaus or an organization, such as a lender, may simply collect the data themselves over a time period and store the data in a database or data warehouse).

Regarding claims 3, 11 and 16, Chishti et al. in view of Zarikian et al. discloses wherein the aggregated credit data is a depersonalized aggregation of a plurality of individual credit-related attributes associated with the address information (Zarikian, [0049] Factors may include credit data series aggregated at the level of geography or demographic segment such as number of open trades, average credit limit, or average credit card balance).

Regarding claims 4, 12 and 17, Chishti et al. in view of Zarikian et al. discloses wherein the address information is a ZIP+4 (Zarikian, [0023] the level of geography, for example, may be zip code, metropolitan statistical area ("MSA"), or census region, while the demographic segment may be based on a grouping, such as income).

Regarding claim 5, Chishti in view of Zarikian et al. discloses wherein the aggregated credit data is retrieved from a credit information database configured to store, for each of a plurality of ZIP+4 codes, credit-related data aggregated according to the ZIP+4 code (Zarikian, [0045] the sample of consumer credit data can be obtained from various sources such as any of the credit reporting agencies that make up a part of the credit bureaus or an organization, such as a lender, may simply collect the data themselves over a time period and store the data in a database or data warehouse).

Regarding claims 9 and 21, Chishti et al. in view of Zarikian et al. discloses wherein the receiving network includes a plurality of units, and each unit is assigned to a different range of credit-related scores, the appropriate unit being identified by comparing the assigned range to the credit-related score for the telecommunications session (Chishti, [0047] Caller demographic data is collected including information about caller credit score. The method uses a pattern matching algorithm to match caller with agent. In some examples, caller data and agent values are continuous, e.g., age, income, and so on. In such instances, combinatorial explosion issues may be diminished by discretizing the continuous variables into a limited number of values (e.g., dividing ages into ranges). The system generally will only need to distinguish the best caller-agent pairing out of small number of potential pairings, e.g., between 10 and 100 potential caller-agent pairings corresponding to one agent available and 10 and 100 callers in queue). 

Regarding claim 20, Chishti et al. in view of Zarikian et al. discloses the system of claim 19, wherein the call handling module requests the address information from the address providing module upon obtaining the origination phone number (Chishti, [0037] caller data may include the type of phone associated with the phone number, e.g., a residential number, mobile number, business number and so on, which may generally be determined from Billing Telephone Number (BTN) data.). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0051537 (“Chishti et al.”) in view of U.S. Publication No. 2010/0145847 (“Zarikian et al.”) and further in view of U.S. Publication No. 2015/0249737 (“Spievak et al.”).

Regarding claim 6, Chishti et al. in view of Zarikian et al. discloses the system of claim 1, wherein the caller NPA-NXX is known (Chishti, [0036]) but does not further specify obtaining address information based on an NPA-NXX of an origination phone number associated with the calling device.
	However, it is well-known that given information about caller NPA-NXX caller location information may be determined. For example, Spievak et al. discloses in a method of processing inbound calls at a call center, geographic location information and/or approximate geographic location of a caller is optionally determined. For example, a call signaling parameter labeled the Jurisdiction Information Parameter (JIP) in an SS7 IAM (Initial Address Message) message or SIP-T parameter can optionally be used to determine geographic location information associated with the caller. In an example embodiment, the JIP parameter is populated with a NPA-NXX number when an inbound call transits from the wireless network to the wireline network. This NPA-NXX indicates a geographic area from which the wireless call originated, where the NPA portion indicates the area code from which the call originated and the NXX portion indicates the telephone office exchange from which the call originated ([0060]). 
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention given the NPA-NXX number in Chishti et al. to resolve address information (interpreted as caller’s micro geography in line with Applicant’s specification [0030]) as disclosed by Spievak et al. in order to determine location of a caller, for example to transfer the call to the nearest call center location.

Claim 7, 8, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0051537 (“Chishti et al.”) in view of U.S. Publication No. 2010/0145847 (“Zarikian et al.”) and further in view of U.S. Publication No. 2013/0182835 (“Ma et al.”).

Regarding claims, 7, 13 and 19, Chishti et al. in view of Zarikian et al. discloses obtaining the origination phone number associated with the calling device to look up caller data but does not specify the phone number lookup from an automatic number identification service (ANI). 
	However, using automatic number identification (ANI) service to determine incoming caller phone number is well-known in the art. For example, Ma et al. discloses a system for intelligent call routing. [0039] Strategic decisioning generally refers to the concept of establishing informed routing strategies based on some combination of customer-supplied data, DNIS/ANI data, and customer profile behavior data to improve caller satisfaction, reduce interflow and provide proactive servicing and cross-selling. Fig. 7 illustrates a method for call routing. The call is pre routing to and IVR system and if the caller desires servicing by a live agent he/she submits information to the IVR device. The call routing system retrieves DNIS (dialed number identification service or ANI (automatic number identification) data based on the called number or originating number. The information is sent to a central service system to identify or recognize the associated caller account ([0078-0078]).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use ANI service in the invention of Chishti et al in view of Zarikian et al. to obtain the origination phone number as disclosed by Ma et al. in order to link the incoming phone call with stored caller information.
 
Regarding claims 8 and 18, Chishti et al. in view of Zarikian et al. and Ma discloses the system of claim 7, an address information database in communication with the at least one processor and configured to store address information for each of a plurality of phone numbers, the plurality of phone numbers including the origination phone number of the incoming call, wherein the address providing module is further configured to retrieve the associated address information from the address information database (Chishti, fig. 3 caller data database 310 including phone number and address).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491.  The examiner can normally be reached on Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIRAPON INTAVONG/Examiner, Art Unit 2652    


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652